DETAILED ACTION
Reissue Application:  Non-Final Rejection

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status After the Amendment of 03/15/2022
Claims 1-2 are canceled.  Claim 3 is amended.  Claims 4-8 are new.
Protest Under 37 CFR 1.291 of Reissue Application
	On 02/22/2022, a 2nd protest pursuant to 37 CFR 1.291(a)(b)(c) against US Patent Application No. 16/235,920 (i.e., the instant reissue application) accompanied with prior art and items of information listed on an IDS were filed.  The documents listed on the IDS (1 sheet) in the protest have been reviewed and considered. See enclosed copy of PTO/SB/08a FORM.    In light of the new references cited, this office action contains a new ground of rejection. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher Label1 in combination with Remington2, Taneja3, Ingle4, Cancaster5, Abboject6, and Minijet7. 
As amended, claim 3 is directed to a method of treating a patient having, developing, or recovering from septic shock with continuous intravenous (IV) infusion of l-epinephrine delivered by injecting at least one prefilled syringe of 1 mg in 10 mL (i.e., 0.1 mg/mL) of l-epinephrine formulation into a 1,000 mL saline/dextrose & sodium chloride IV fluid bag, resulting in a diluted concentration of about 1 g/mL administered to the patient via IV line and/or catheter.  The formulation includes a tonicity agent; is free of epinephrine bitartrate; has no more than 12.5% total impurities or no more than 12% d-epinephrine.  The continuous l-epinephrine infusion is further titrated based on the patient’s blood pressure to achieve the desired hemodynamic goals or to stabilize the patient’s vital signs, and further weans the continuous l-epinephrine infusion.  Lastly, the method includes the optional step of protecting the IV bag from exposure to light or UV radiation to prevent l-epinephrine degradation & impurities from forming so that the continuous IV infusion of l-epinephrine has a ratio of l-epinephrine:d-epinephrine greater than 4:1.  

The combination of Belcher Label with Remington, Taneja, Ingle, Cancaster, Abboject, and Minijet meet and render obvious the limitations of amended claim 3, as detailed below.
  
Belcher Label teaches treating a patient undergoing septic shock with continuous intravenous (IV) infusion of l-epinephrine dosage formulation (p. 1, 1st col. and p. 2).  The epinephrine injection formulation is a sterile aqueous solution containing 1 mg/mL epinephrine hydrochloride, sodium chloride (a tonicity agent), water, and contains no sulfites (pp. 3, 6, and 8).  Belcher Label teaches adding 1 mL (1 mg) epinephrine formulation from the ampule into 1,000 mL 5% dextrose solution/5% dextrose and sodium chloride (a tonicity agent) solution to provide a diluted concentration of 1 microgram/mL epinephrine formulation (p. 2), meeting the 1,000 mL solution of saline/dextrose solution, the diluted epinephrine concentration of 1 mcg/mL, and tonicity agent limitations in the preamble and steps a) and b) of claim 3.  Belcher Label provides hemodynamic support to septic shock patients by disclosing epinephrine dosing infusion rates of 0.05 mcg/kg/min to 2 mcg/kg/min.  In order to achieve a desired mean arterial pressure (MAP), the Belcher Label epinephrine infusion is titrated (p. 2), thus meeting claim 3, step c).  The Belcher Label epinephrine infusion is periodically adjusted to achieve the desired blood pressure (vital sign) goal of the patient (p. 2), thus meeting claim 3, step c).  Once hemodynamic stabilization is achieved, Belcher Label further instructs to wean the epinephrine incrementally in the patient over time (p. 2), thereby meeting claim 3, step d).  Belcher Label explicitly teaches to protect the epinephrine ampule from light, which includes UV radiation, prior to usage (p. 8).
Belcher Label does not specifically teach using (1) an IV fluid bag & IV administration line, (2) epinephrine that has no more than 12.5% total impurities or no more than 12% d-epinephrine, and (3) a pre-filled syringe and specifically (4) a 10 mL syringe containing 1 mg of epinephrine formulation.  
With regard to (1) above, Remington discloses that fluids, e.g., dextrose or saline, are delivered intravenously from an infusion bag, e.g., a polyvinyl chloride flexible container, to a patient with an IV administration set, e.g., medical tubing, that is sterile, pyrogen-free, and disposable (pp. 839-841, Figure 42-1 and Figure 42-4).  
It would have been obvious to use an IV fluid bag & administration (medical tubing) line, as disclosed by Remington, to deliver the epinephrine continuously via IV infusion to a septic shock patient, as taught by Belcher Label.  The motivation to do so would provide continuous IV infusion of epinephrine and fluids that are sterile, pyrogen-free, and disposable with a predictable and reasonable expectation of success.
With regard to (2) above, Taneja discloses more potent and less toxic epinephrine formulations for medical use, e.g., septic shock (Title; 1:38-51; 3:25-29 and 47-51; 5:4-48; 6:6-8 and 16-23; and claims 1 and 6).  Sterile containers of Taneja include ampules, vials with caps, and syringes to make prefilled syringes or autoinjectors (3:49-51).  Stored in a sterilized prefilled syringe or autoinjector, the Taneja formulation contains no more than 12.5% total impurities, including no more than 12% d-epinephrine, and provides safer medicinal use (2:47-58 and 62-68; 3:9-14 and 42-56; and 5:4-14 and 27-65).  Taneja further teaches the epinephrine solution “can be made in larger volumes in other sterile containers,” such as including vials, syringes, prefilled syringes, and autoinjectors (3:49-51; 5:9-14).  
It would have been obvious to use Taneja’s epinephrine formulation in Belcher Label’s continuous IV infusion to deliver an epinephrine formulation that has minimal impurities and improve potency with a reasonable expectation of success.  
With regard to (3), Ingle provides benefits for using a pre-filled syringe in lieu of another conventional parenteral delivery system, specifically an ampoule/vial and a syringe/needle unit.  These benefits include less overfilling leading to decreased production costs, less environmental waste, and improved patient healthcare, e.g., accurate dosing, decreased impurities, and less administration steps (pp. 1393-1394).  
It would have been obvious to replace Belcher Label’s ampule with Ingle’s ready-to-use prefilled syringe with a reasonable expectation of success.  By reducing the number of less desirable administration steps, namely inserting a syringe into Belcher Label’s ampule to withdraw the epinephrine formulation, verifying the dosage in the syringe, and then injecting the epinephrine into the IV fluid bag of Remington, it would have been obvious to substitute Ingle’s PFS for Belcher Label’s ampule to increase efficiency.  See Omission of an Element and Its Function is Obvious if the Function of the Element is Not Desired.  MPEP 2144.04(II)(A).   
With regard to (4) above, Abboject and Minijet exemplify a 10 mL prefilled syringe having 1 mg epinephrine (0.1 mg/mL epinephrine) formulation (pp. 1,4,6 of Abboject and pp. 1,7 of Minijet), thus showing that a 10 mL PFS containing (0.1 mg/mL) epinephrine formulation was known before the effective filing date of the pending reissue application.  Cancaster also provides guidance in selecting the syringe size based on the manner of medication delivery (p. 1).  Cancaster indicates that the larger the syringe the lower the pressure flow, and states explicitly that 10 mL to 12 mL syringes are commonly used (pp. 1-2).  
It would have been obvious to eliminate the ampoule and substitute the required syringe of Belcher Label with a 10 mL prefilled syringe as embodied by the 10 mL PFS of Abboject and Minijet.  The Abboject or Minijet syringes would improve efficiencies by being able to be used for both direct injection and continuous infusion as the patient need indicates, since both types of syringes would provide the requirements of the of the Belcher Label to deliver an epinephrine dose of approximately 1 mcg/mL. 
Even though step e) of claim 3 is currently optional, the Taneja formulation of l-epinephrine stipulates, “no more than 12.5% total impurities or no more than 12% d-epinephrine” (5:12-22 and claims 1, 4, and 6).  Assuming the formulation contains 87.5% l-epinephrine and “no more than 12% d-epinephrine,” the ratio of l-epinephrine to d-epinephrine in Taneja would be approximately 7.3:1, thereby meeting the optionally claimed ratio.  
Regarding dependent claim 4, Becher Label teaches epinephrine administration has direct myocardial stimulation that increases the strength of ventricular contraction (positive inotropic action) and increased heart rate (positive chronotropic action), when treating patients with septic shock (pp. 1, 2, and 7).  As such, Belcher Label meets the limitations of claim 4.
Regarding dependent claims 5 and 8, Belcher Label does not specifically teach using at least two IV fluid bags (claim 5) and at least two prefilled syringes of a 1 mg in 10 mL epinephrine formulation (claim 8).  
However, Belcher Label teaches adding epinephrine from the ampule to the 5% dextrose solution (p. 2) and Remington discloses that fluids are conventionally delivered from IV fluid bags and administration lines (medical tubing) (pp. 839-841).  Belcher Label teaches, “[c]ontinuous epinephrine infusion is generally required over several hours or days until the patient’s hemodynamic status improves” (emphasis added) (p. 2). 
It would have been obvious to increase the number of: (1) IV fluid bags from one IV fluid bag to at least two IV fluid bags (claim 5); and (2) PFSs of epinephrine from one to at least two PFSs of epinephrine (claim 8).  The motivation to do so is because Belcher Label teaches continuous epinephrine infusion is required to be administered generally over a period of several hours or days until the patient’s hemodynamic status improves, which would result in using at least two or multiple: (1) IV fluid bags (claim 5); and (2) PFSs of epinephrine, when treating a patient with septic shock.  
Regarding dependent claims 6 and 7, Belcher Label teaches, “[c]ontinuous epinephrine infusion is generally required over several hours or days until the patient’s hemodynamic status improves” (p. 2).  Since Belcher Label’s epinephrine infusion timeframe of several hours or days is maintained until the patient’s hemodynamic status improves, the claimed timeframe limitations for administering epinephrine for “at least half a day” and “at least one day” in claims 6 and 7, respectively, are expected to be met in the absence of evidence to the contrary.     

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive insofar as they are pertinent to the new ground of rejection.
Applicant argues it was not obvious to replace the ampoule by Belcher Label with a PFS disclosed by Ingle.  Applicant argues a 10 mL PFS is much more expensive to make and to store than a 1 mL ampoule, because epinephrine is a run of the mill drug instead of biologics and vaccines (Response 3/15/22, pp. 5-6).  Applicant argues there is no concern about slightly overfilling the vial (typically 10-25% overfill) since epinephrine is a very cheap compound (Response 3/15/22, p. 6).   

A syringe is required for the practice of Belcher label.  The elimination of the ampoule permits an expected increase in efficiency by using a prefilled syringe (PFS) that is ready to be injected.  See MPEP 2144.04 II A, which states that the omission of an element and its function is obvious if the function of the element is not desired. 
Ingle provides motivation for selecting a PFS for a syringe, while Cancaster shows that a 10 mL syringe is conventionally used.  A 10 mL syringe containing 1 mg of epinephrine is exemplified by the 10 mL PFS 0.1 mg epinephrine formulations of Abboject & Minijet.  Absent evidence to the contrary, it is expected that it would also deliver the epinephrine formulation required by Belcher and as claimed.
In addition, applicant is unpersuasively arguing economic infeasibility.  MPEP 2145(VII).  The fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility.  In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) 
Applicant argues PFS weighs much more than ampoules and vials, and in general is bulkier and more difficult to distribute and store, thus providing another reason not to switch from ampoules to PFS for epinephrine (Response 3/15/22, p. 7).

This argument is not persuasive because 1 mg/10 mL (0.1 mg/mL) epinephrine syringes are conventional, in public use, e.g., Abboject Syringe of 2004 & Minijet of 2016, and must be stored. 
Applicant argues Ingle’s teaching on p. 1397 that:

“[s]helf life < 2 years means a burden in costs of product because a product takes as long as 6 months to go through its distribution chain.  Thus, any product having lower stability is worthless to produce in PFS”  
teaches away from using epinephrine in PFS, because epinephrine has a lower stability than 2 years and is believed to have less than an 18-month shelf life.  Applicant asserts that even Belcher’s ampoule product only has a 17-month shelf-life.  See attached Approval Letter, 12/03/2015 (Response 3/15/22, p. 6).  Applicant argues additional testing is required for a PFS to ensure no leakage with its immediate environment since PFS is not hermetically sealed (Response 3/15/22, p. 7).

Although Ingle acknowledges a drug’s shelf-life (stability) < 2 years as a “challenge” for PFS, this is not a teaching away.  Ingle recites that biocompatibility and stability studies are performed to check real-time or accelerated conditions on product quality (p. 1395, 1st col.).  Ingle discloses the benefits of using a PFS in lieu of conventional parenteral delivery systems, e.g., ampoule/vial and a syringe/needle unit (pp. 1393-1395).  Ingle particularly teaches a PFS has decreased drug administration steps (increased efficiency), as compared to conventional delivery systems (p. 1393, 2nd col.).  No evidence has been provided that storage stability predictably outweighs efficiencies gained with PFSs as indicated by Ingle et al.  The PFSs of Abboject and Minijet meet the claimed limitations for the claimed PFS and therefore the stability issues of these PFSs are known, expected and accepted in the art.  With regard to arguments that additional testing is necessary, no evidence has been provided to support this argument.  
Applicant asserts that it would not have been obvious to switch from ampoules to PFSs for epinephrine, since vials and ampoules have been routine for decades (Ingle p. 1397).  Applicant argues many PFS components, e.g., a rubber stopper, can interact with the formulation, which does not arise with ampoules (Response 3/15/22, p. 7).    

Ingle explicitly teaches “even conventional ampoule and vials can be converted into this novel and much advantageously PFS” (p. 1398, 1st col.).  Ingle supplies multiple incentives, such as improved patient healthcare, e.g., accurate dosing, decreased impurities, and less administration steps, to select PFSs over conventional vials and ampoules (pp. 1393-1395).  
Also, Ingle provides guidance for extractables and leachables (E&L) regarding a PFS (pp. 1395-1396).  Ingle links these E&L studies to several consideration factors, i.e., route of administration, patient population, and interaction potential between formulation and container-closure system (p. 1396, 1st column).  
For example, Ingle teaches a lipid emulsion is more prone to interact with the container-closure system, while high pH formulations may extract silicone oil or trace metals (p. 1396, 1st col.).  However, the claimed epinephrine formulation is water-soluble that is diluted into a 1,000 mL saline solution (tonicity agent).  Similarly, the epinephrine formulation of Belcher Label is an aqueous (water-soluble) formulation with a tonicity agent (p. 6) and the Taneja epinephrine formulation is an aqueous solution also with a tonicity agent (3:15-19, 25-29 and claim 2).  Taneja further teaches the epinephrine formulation has a pH between 2.8 and 3.3 (low pH).  
In view of Ingle, the claimed epinephrine formulation would not be prone to such E&L interactions.  The artisan using an epinephrine formulation in a PFS would be aware and consider the integrity of the formulation, especially in view of Ingle’s E&L guidance and performance studies (p. 1995).  
Further, Abboject and Minijet demonstrate prior routine usage of a 10 mL PFS of 0.1 mg epinephrine.  In view of the product labels/summaries of Abboject & Minijet, a 10 mL PFS of 0.1 mg epinephrine formulation is stable and would be expected to not react with the container closure system of the PFS (pp. 1, 4-6 of Abboject and pp. 1,7 Minijet). 
Applicant argues most of the benefits of Ingle lists in favor of using PFS are not or poorly applicable to epinephrine.  For example, applicant argues, “the stacked needle PFSs” of Ingle are said to be available in formulation with less than 1 mL of fill volume (p. 1392) and are inapplicable to the 10 mL epinephrine PFS (Response 3/15/22, p. 7).  

Regarding the assertion that “the stacked needle PFSs” are available in formulation with < 1 mL of fill volume, applicant is arguing against the reference individually.  MPEP 2145(IV).  The references of the known epinephrine PFSs of Abboject & Minijet, as well as the disclosures of Cancaster and Taneja as well, indicate that PFSs are appropriately applicable to epinephrine.  Lastly, applicant has omitted the word “Usually,” that begins the sentence that relates to the asserted recitation that stacked PFSs have < 1 mL of fill volume (p. 1392, 2nd col.).  Ingle is relevant for all that it contains.  MPEP 2123(I).  
Applicant asserts that preference for a PFS due to easier self-administration and the ability to deliver high potency and expensive drugs with PFS is irrelevant to diluted cheap epinephrine infusion that has a relatively low potency (Response 3/15/22, p. 7).  
 
Ingle is not limited to “self-administration” usage with a PFS.  Ingle teaches the ready-to-use drug delivery system of a PFS has numerous safety and efficacy advantages, such as tamper-proof dosage (p. 1391).  Ingle thus provides multiple incentives, namely improved efficiency, to replace Belcher Label’s ampoule with a PFS when treating a patent undergoing septic shock.  
Applicant argues only with improper hindsight can one recreate the invention using Applicant’s own disclosure as a guide by replacing the ampoule with a PFS (Response 3/15/22, p. 8).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But only so long as it takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145(X)(A).
Ingle provides ample motivation, such as less overfilling leading to decreased production costs, less environmental waste, improved patient healthcare, e.g., accurate dosing, decreased impurities, and less administration steps, to substitute Belcher Label’s ampule for a PFS with a reasonable expectation of success.  Further, Taneja provides motivation to use a larger prefilled syringe by disclosing that the epinephrine solution can be placed into prefilled syringes and into larger volumes (3:49-51; 5:9-12).  Still further motivation is provided by the prior public usage of manufactured 10 mL PFS of 0.1 mg epinephrine, as disclosed by Abboject & Minijet.  Therefore, applicant’s hindsight argument is unpersuasive.
Applicant argues it was not obvious to use Cancaster’s 10 mL syringe for a diluted epinephrine to be injected into a fluid bag for continuous infusion.  Applicant argues Cancaster’s teaching “the volume of medication to be administered determines syringe size” relates to direct or bolus injection, but not for the claimed continuous IV infusion by injecting and diluting into an IV fluid bag (Response 3/15/22, p. 8).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV).  Cancaster teaches 10 mL to 12 mL syringes are commonly used.  The 10 mL PFSs of Abboject & Minijet are known and would be expected to deliver Belcher Label’s epinephrine into 1,000 mL IV fluid bag, as taught by Remington (pp. 839-841, Figs. 42-1 and 42-4).  Taneja even discloses that larger epinephrine volumes can be made in other sterile containers (5:9-14).  
  Applicant argues the pending claims state that the PFS is injected [directly] into the IV fluid bag or its medication port (Response 3/15/22, p. 8).  Applicant asserts that a 10 mL syringe is less desirable than a 1 mL syringe for injecting directly into a fluid bag for continuous IV infusion (Response 3/15/22, p 9).  Applicant argues the injection is not going into IV catheters, central lines, or medical tubing, which would bypass the IV fluid bag and would be an undiluted bolus injection into a vein from a syringe.  Applicant argues Cancaster does not teach or suggest injection into an IV fluid bag (Response 3/15/22, p. 8).  

The claims do not require directly injecting a PFS of epinephrine into the IV fluid bag or its medication port.  Applicant is arguing that the references fail to show certain features that are not recited in the rejected claims.  See MPEP 2145(VI).  Further, nonpreferred and alternative embodiments constitute prior art.  MPEP 2123(II).  The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.  See In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004).
Assuming that the claims did require direct injection of the epinephrine into the IV fluid bag, a common and conventional way to conventionally dilute Belcher Label’s epinephrine in the 1,000 mL solution would be to inject the epinephrine into an IV fluid bag.  See also Implicit Disclosure MPEP 2144.01.  By Belcher Label teaching to dilute the epinephrine into 1,000 mL solution of either 5% dextrose or 5% dextrose & NaCl solution to achieve 1 gm/mL l-epinephrine for the continuous IV infusion to treat septic shock (p. 2), Belcher Label supports injecting the epinephrine into the IV fluid bag.  
Applicant argues that when Cancaster states “a need for lower pressure flows also requires a larger dimension,” the statement is irrelevant for epinephrine, which is an aqueous non-viscous solution that presents no concerns over syringe pressure building up with a viscous solution (Response 3/15/22, p. 9).

Applicant has not provided any evidence to show that lower pressure flows of epinephrine administered in a 10 mL syringe are irrelevant and Cancaster makes no distinction as to the viscosity of the solution.  Arguments do not replace evidence where evidence is necessary.  See MPEP 2145(I).  
Applicant argues a 10 mL syringe costs more in terms of production and shipping (e.g., has more solid material and is heavier and bulkier) than a 1 mL syringe (Response 3/15/22, p. 9).  

Applicant continues to argue economic infeasibility.  See MPEP 2145(VII) cited above.  
Applicant argues a 10 mL syringe is less stable over the shelf-life (or has lower shelf-life) than a 1 mL syringe (Response 3/15/22, p. 9).

Applicant has not provided any evidence to support that there is disparity in stability between 10 mL syringe having 0.1 mg/mL epinephrine and 1 mL syringe having 1 mg/mL.  Arguments do not replace evidence where evidence is necessary.  See MPEP 2145(I).  
Besides protecting from light and not storing above 25oC (around room temperature), Abboject and Minijet do not indicate any storage stability problems for 10 mL PFSs having 0.1 mg/mL epinephrine (p.4 of Abboject and p.7 of Minijet).  Similarly, Belcher Label teaches to protect the epinephrine from light and maintaining room temperature when storing the 1 mL ampule of 1 mg epinephrine (p. 8).  Therefore, the stability of the commercially known PFSs of Abboject and Minijet would be both expected and accepted in the art.
Applicant argues a 10 mL syringe takes more space, is bulkier to handle, and takes longer to inject into a fluid bag than a 1 mL syringe (Response 3/15/22, p. 9).  

Applicant has provided no evidence with regard to time to inject or that the time to inject 10 ml of fluid negatively affects the delivery of the medication to the patient. The Belcher reference requires that an ampoule be opened, a syringe be filled and then added to 1000 ml of intravenous fluid.  It has not been shown that the use of the 10 ml PFS syringe would take any more time than the process of Belcher.
Applicant argues claims 4-8 are non-obvious at least because they are all dependent from claim 3 and are therefore non-obvious over the cited art for at least the same reasons that claim 3 is non-obvious over the art (Response 3/15/22, p. 9).  

Since the instant rejection renders claim 3 obvious, as established previously, these arguments by applicant are equally unpersuasive for dependent claims 4-8. 
Future Correspondence

	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

All correspondence relating to this Reissue should be directed:
	By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.

/Dwayne C. Jones/				/Timothy J. Kugel/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU 3991



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     Epinephrine Injection USP, 1 mg/mL (1:1000) ampule for IV infusion from Belcher Pharmaceuticals, LLS of July 2014 (hereinafter referred to as Belcher Label).
        
        2     Remington, The Science and Practice of Pharmacy, 21st Ed., Lippincott, Williams & Wilkins, 2006, pp 839-841 and 1386 (hereinafter referred to as Remington).  
        
        3     US Patent No. 9,283,197 B1 issued on 03/15/2016 to Taneja (hereinafter referred to as Taneja).
        
        4     Ingle, R. et al., “Pre-filled syringe – a ready-to-use drug delivery system:  a review,” Expert Opinion on Drug Delivery, 11:9, pp 1391-1399, 2014, https://doi.org/10.1517/17425247.2014.923400 (hereinafter referred to as Ingle).
        
        5     Cancaster, Burt, “Selecting Syringes and Needles,” Vitality Medical, pp. 1-8, April 21, 2015. [online], [retrieved on 01/22/2022]. Retrieved from the internet <URL:  https://www.vitalitymedical.com/blog/seecting-syringes-and-needles.html> (hereinafter referred to as Cancaster).
        
        6     Abboject Syringe Official Label, Epinephrine Injection, USP (0.1 mg/mL) October 2004, listed in the IDS of 02/22/2022 as reference CA (hereinafter referred to as Abboject).
        
        7     Product Summary for Adrenaline (Epinephrine) 1:10,000 Sterile Solution Minijet (0.1 mg/mL), August 20, 2016 (UK Marketing Authorization No. PL 03265/0011R), listed in the IDS of 02/22/2022 as reference CB (hereinafter referred to as Minijet).